                                                                                                    E-FILED
                                                                   Monday, 23 December, 2019 03:43:32 PM
                                                                              Clerk, U.S. District Court, ILCD

                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS
                                    SPRINGFIELD DIVISION

TYLER WALKER,                                 )
                                              )
               Plaintiff,                     )
                                              )
       -vs-                                   )       No. 15-3318
                                              )       Hon. Judge Colin Sterling Bruce
JEFFERY KORTE, et al.,                        )       Hon. Magistrate Judge Eric I. Long
                                              )
               Defendants.                    )

              CERTIFICATE OF SERVICE OF DISCOVERY DOCUMENTS

     I certify that on December 23, 2019, I served the Stipulation to Dismiss to Plaintiff at the

address below, by first-class U.S. mail, together with this Certificate:

                                  Tyler Walker, R48022
                                  Western Illinois Correctional
                                  Center
                                  Inmate Mail/Parcels
                                  2500 Rt 99 South
                                  Mt Sterling, IL 62353

Dated: December 23, 2019


                                                      Respectfully Submitted,
KWAME RAOUL,
Illinois Attorney General
                                                      By: s/ Megan E. Murphy
                                                      Megan E. Murphy
                                                      Assistant Attorney General
                                                      Office of the Illinois Attorney General
                                                      1776 East Washington Street
                                                      Urbana, Illinois 61802
                                                      Phone: (217) 278-3362
                                                      Fax: (217) 278-3370
                                                      Email: mmurphy@atg.state.il.us



                                             17-1161
                                            Page 1 of 2
                               CERTIFICATE OF SERVICE

    I certify that on December 23, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send notification of such filing to the following:

                                             N/A

and I certify that I have mailed by United States Postal Service, the document to the following

CM/ECF non-participants:

                                Tyler Walker, R48022
                                Western Illinois Correctional
                                Center
                                Inmate Mail/Parcels
                                2500 Rt 99 South
                                Mt Sterling, IL 62353

                                                   Respectfully Submitted,

                                                   By: s/ Megan E. Murphy
                                                   Megan E. Murphy
                                                   Assistant Attorney General
                                                   Office of the Illinois Attorney General
                                                   1776 East Washington Street
                                                   Urbana, Illinois 61802
                                                   Phone: (217) 278-3362
                                                   Fax: (217) 278-3370
                                                   Email: mmurphy@atg.state.il.us




                                           17-1161
                                          Page 2 of 2
